DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites the limitation “wherein the channel region of the semiconductor device structure comprises the channel region of a memory element.” in line 1and lacks proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al (US 2011/0318888 A1; hereafter Komatsu).

Regarding claim 1. Komatsu discloses a semiconductor structure comprising: 
a silicon dioxide (SiO2) layer (insulating film 55, Para [ 0051-0052]) disposed directly on the surface of a substrate (Substrate 51, Para [ 0050]); 
a silicon germanium (Sii-xGex) seed layer (seed layer 57, Para [ 0053-0058]) disposed directly on the silicon dioxide layer  (insulating film 55, Para [ 0051-0052]); and a germanium (Ge) layer ( semiconductor film 59, Para [ 0060-0066])  disposed directly on the silicon germanium (Sii-xGex) seed layer (seed layer 57, Para [ 0053-0058]).

Regarding claim 3. Komatsu discloses the semiconductor structure of claim 1, Komatsu further discloses wherein the silicon germanium (Sii-xGex) seed layer has a thickness of between 3 nanometers and 10 nanometers ( Para [ 0080]). 

Regarding claim 4. Komatsu discloses the semiconductor structure of claim 1, Komatsu further discloses wherein the germanium layer has a thickness of between 5 nanometers and 15 nanometers (Para [ 0080]).  

  
Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (US 2011/0318888 A1; hereafter Komatsu) in view of Huang et al (US 2010/0317177; hereafter Huang).

Regarding claim 2. Komatsu discloses the semiconductor structure of claim 1, But Komatsu does not disclose explicitly wherein the silicon germanium (Sii-xGex) seed layer has a germanium composition of between x=0.01 and x=0.30.  
In a similar field of endeavor, Huang discloses any suitable process chamber configured for deposition of silicon germanium layers (Para [0013-0014]). Huang further discloses wherein x in between 0.01 and 0.3 (Para [0016] discloses “The concentration of germanium in the SiGe seed layer 202 may be between about 10 to about 35 percent”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Since Komatsu et al. and Huang et al. are both from the same field of endeavor, discloses silicon germanium seed layer deposited over substrate, the purpose disclosed by Huang et al. would have been recognized in the pertinent art of Komatsu et al.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Komatsu in light of Huang teaching “ any suitable process chamber configured for deposition of silicon germanium layers (Para [0013-0014]). Huang further discloses wherein x in between 0.01 and 0.3 (Para [0016]) “for further advantages such as enhance carrier mobility and improve device performance.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (US 2011/0318888 A1; hereafter Komatsu) as applied claims above and further in view of Sugizaki et al (US 2008/0042165 A1; hereafter Sugizaki).

Regarding claim 5. Komatsu discloses the semiconductor structure of claim 1,  
But Komatsu does not disclose explicitly wherein the germanium layer has a carrier mobility of greater than 30 cm2/ (Vs).
In a similar field of endeavor, Sugizaki discloses wherein the germanium layer has a carrier mobility of greater than 30 cm2/(Vs) (Para [0023]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Komatsu in light of Sugizaki teaching “wherein the germanium layer has a carrier mobility of greater than 30 cm2/(Vs) (Para [0023])” for further advantages such as high quality film formation.

  Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (US 2011/0318888 A1; hereafter Komatsu) as applied claims above and further in view of Sugiyama et al (US 6607,948 B1; hereafter Sugiyama).

Regarding claim 6. Komatsu discloses the semiconductor structure of claim 1, But Komatsu does not disclose explicitly wherein the germanium layer comprises a channel region of a semiconductor device structure.  
In a similar field of endeavor, Sugiyama discloses wherein the germanium layer comprises a channel region (channel 114) of a semiconductor device structure (channel 114).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Komatsu in light of Sugiyama teaching “wherein the germanium layer comprises a channel region (channel 114) of a semiconductor device structure (channel 114)” for further advantages such as high quality semiconductor device formation.

Regarding claim 7. Komatsu discloses the semiconductor structure of claim 1, But Komatsu does not disclose explicitly wherein the channel region of the semiconductor device structure comprises the channel region of a memory element.  
In a similar field of endeavor, Sugiyama discloses wherein the channel region (channel 114) of the semiconductor device structure comprises the channel region of a memory element (channel 114, transistor).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Komatsu in light of Sugiyama teaching “wherein the channel region (channel 114) of the semiconductor device structure comprises the channel region of a memory element (channel 114, transistor)” for further advantages such as high quality semiconductor device formation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (US 2011/0318888 A1; hereafter Komatsu) as applied claims above and further in view of Sugiyama et al (US 6607,948 B1; hereafter Sugiyama) and Yang (US 2009/0108308 A1; hereafter Yang).

Regarding claim 8. Komatsu discloses the semiconductor structure of claim 1, But Komatsu does not disclose explicitly further comprising an additional silicon dioxide (SiO2) layer disposed directly over the germanium (Ge) layer.  
In a similar field of endeavor, Sugiyama discloses further comprising an additional silicon dioxide (SiO2) layer disposed directly over the germanium (Ge) layer (Fig 3, sidewall spacer “Not level” directly on the side wall of Ge layer 115).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Komatsu in light of Sugiyam teaching “further comprising an additional silicon dioxide (SiO2) layer disposed directly over the germanium (Ge) layer (Fig 3, sidewall spacer “Not level” directly on the side wall of Ge layer 115)” for further advantages such as to protect gate structure.
But Komatsu and Sugiyama does not disclose explicitly sidewall spacer made with silicon dioxide. It is well known in the art sidewall spacer made with silicon oxide materials.
In a similar field of endeavor, Yang discloses sidewall spacer made with silicon dioxide (Fig 1, spacer 40, Para [0040]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Komatsu and Sugiyama in light of Yang teaching “ sidewall spacer made with silicon dioxide (Fig 1, spacer 40, Para [0040])” for further advantages such as protect the gate electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898